ORDER

PER CURIAM.
AND NOW, this 3rd day of August, 2005, Navron Ponds having been disbarred from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated January 29, 2004; the said Navron Ponds having been directed on May 13, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Navron Ponds is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.